DENIED; Opinion Filed August 7, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01005-CV

                       IN RE BILLY SHANNON MCKINNEY, Relator

                 Original Proceeding from the 422nd Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 24008-422

                              MEMORANDUM OPINION
                          Before Justices Moseley, Fillmore, and Evans
                                  Opinion by Justice Moseley
       Relator filed this petition for writ of mandamus requesting that the Court compel the trial

court to rule on motions filed on March 25, 2014 and June 3, 2014. The facts and issues are

well-known to the parties so we do not recount them here. A trial court has a reasonable time

within which to consider a motion and to rule. In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—

Amarillo 2001, orig. proceeding). Based on the record before us, we conclude relator has not

shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a).




141005F.P05                                         /Jim Moseley/
                                                    JIM MOSELEY
                                                    JUSTICE